                                         20 Filed 06/29/21
         Case 1:21-cv-03446-PKC Document 24       06/28/21 Page 1 of 5

                                                                                               Wilson Sonsini Goodrich & Rosati
                                                                                               Professional Corporation
                                                                                               1301 Avenue of the Americas
                                                                                               40th Floor
                                                                                               New York, New York 10019-6022
                                                                                               O: 212.999.5800
                                                                                               F: 212.999.5899

                                                                     Time to answer or move extended to
                                                                     September 17, 2021. Initial conference
JONATHAN M. JACOBSON
212-497-7758                                                         set for July 28 is vacated and subject
jjacobson@wsgr.com                                                   to rescheduling.
                                                                     SO ORDERED.
                                                       June 28, 2021 Dated: 6/29/2021
VIA ECF

The Honorable P. Kevin Castel
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

Re:    Associated Newspapers Ltd. et al. v. Google LLC et al., No. 1:21-cv-03446-PKC

Dear Judge Castel:

I write on behalf of Defendants Google LLC and Alphabet Inc. (“Defendants”) in the above-
referenced case. Pursuant to your Individual Practices Rule 1(B), Defendants submit this letter
requesting a further extension of time to respond to Associated Newspapers (U.S.A.) Limited’s
and Mail Media, Inc.’s (“Plaintiffs”) Complaint in light of the schedule set by the Judicial Panel
on Multidistrict Litigation (“JPML”).

The deadline for Defendants’ response to Plaintiffs’ Complaint is currently July 12, 2021. ECF
No. 19. Defendants previously submitted a 60-day request for extension of time to respond to
Plaintiffs’ Complaint, ECF No. 13, which was granted by the Court on May 5, 2021. ECF No. 19.
That extension was requested in part because of Defendants’ then-anticipated Transfer Motion
before the JPML. Defendants have since filed the Transfer Motion and the JPML will hear
argument on that motion on July 29, 2021. Counsel for Plaintiffs has appeared in the case and
requested to be heard at the July 29 hearing. It would be inefficient and wasteful for this case to
proceed until the parties know where it will be venued. For this reason and the reasons set forth
below, Defendants respectfully request that the Court extend Defendants’ deadline to move or
otherwise respond to the Complaint to 21 days after the JPML resolves the pending Transfer
Motion, or, if the Transfer Motion is granted, to the date by which the transferee judge orders
Defendants to move or otherwise respond to the operative Complaint, whichever is later. That is
the same deadline that has been set in the 13 other similar cases brought by other newspapers. The
Initial Pretrial Conference in this matter has been set for July 28, 2021, ECF No. 19, and pursuant
to your Individual Practices Rule 1(B), Defendants also respectfully request to adjourn the Initial
Pretrial Conference to a date at the Court’s convenience at least 14 days after Defendants’ new
deadline to respond to Plaintiffs’ Complaint.



           AUSTIN   BEIJING     BOSTON   BRUSSELS      HONG KONG    LONDON    LOS ANGELES    NEW YORK    PALO ALTO
                    SAN DIEGO    SAN FRANCISCO      SEATTLE   SHANGHAI   WASHINGTON, DC     WILMINGTON, DE
          Case 1:21-cv-03446-PKC Document 24
                                          20 Filed 06/29/21
                                                   06/28/21 Page 2 of 5



The Honorable P. Kevin Castel
June 28, 2021
Page 2

On April 30, 2021, Google filed a Transfer Motion with the JPML, which requested centralization
of 19 currently pending actions (some of which are consolidations of multiple actions), including
this action, alleging Google, either alone or in conjunction with Facebook, violated antitrust law
based on actions related to, inter alia, Google’s advertising technology services. See generally
ECF No. 16-1. This case is one of 14 cases brought by newspaper publishers around the country
asserting largely the same claims. (The other cases are the many cases already pending in the
Northern District of California and the case brought by various state attorneys general in the
Eastern District of Texas.) The JPML will hear argument on the Transfer Motion on July 29, 2021.
See Hr’g Order, In re: Digit. Advert. Antitrust Litig., MDL No. 3010 (J.P.M.L. June 16, 2021),
ECF No. 91. Plaintiffs support centralization of their case with the other newspapers and with the
alleged class of publishers and have requested to present argument.

In light of the pending Transfer Motion, there exists good cause to extend the deadline for
Defendants to move or otherwise respond to the Complaint. The JPML is highly likely to grant
Google’s petition (at least in part and likely in full) due to, among other things, the number of
pending actions, the fact that the actions are pending in 16 different federal district courts, the
similarity of the claims in the actions, and the experience the Northern District of California has
in these cases already. Indeed, the publisher class action (with which Plaintiffs seek centralization)
is the result of the Northern District of California’s consolidation of six separate suits and is already
the subject of a motion to dismiss. And the other newspaper suits were filed in 12 different
districts. In short, the Northern District is much more likely to be the recipient of the centralized
proceeding, even if the Panel agrees with Plaintiffs’ proposed alignment of the cases. As such,
requiring Defendants to respond to the Complaint while the JPML evaluates centralization would
be a waste of both the Court’s and the parties’ resources.

Defendants sought Plaintiffs’ consent to the requested extension, but Plaintiffs refused. They did
so despite the fact that all 13 other newspaper publishers who brought largely similar claims
against Google agreed to the same extension. In those 13 other cases, stipulations were filed or
the court granted Defendants’ request for the identical extension requested of Plaintiffs. See
Appendix A. In another related case, Cliffy Care Landscaping LLC v. Facebook, Inc. and Google,
LLC, 1:21-cv-00360-KBJ (D.D.C.), plaintiffs have also agreed to the same extension and the
parties expect to file a stipulation. Plaintiffs here appear to seek special treatment without any
basis, unreasonably pushing to waste the Court’s (as well as Defendants’) time and resources.

For the foregoing reasons, Defendants respectfully request that the Court extend Defendants’
deadline to move or otherwise respond to the Complaint to 21 days after the JPML resolves the
pending Transfer Motion, or, if the Transfer Motion is granted, to the date by which the transferee
judge orders Defendants to move or otherwise respond to the operative Complaint, whichever is
later. Defendants also respectfully request to adjourn the Initial Pretrial Conference to a date at
the Court’s convenience at least 14 days after Defendants’ new deadline to respond to Plaintiffs’
Complaint.
         Case 1:21-cv-03446-PKC Document 24
                                         20 Filed 06/29/21
                                                  06/28/21 Page 3 of 5



The Honorable P. Kevin Castel
June 28, 2021
Page 3

Thank you for the Court’s attention to this matter and consideration of these requests.



                                                 Respectfully submitted,

                                                 /s/ Jonathan M. Jacobson
                                                 Jonathan M. Jacobson

                                                 Counsel for Defendants
                                                 Google LLC and Alphabet Inc.


cc: All counsel of record
        Case 1:21-cv-03446-PKC Document 24
                                        20 Filed 06/29/21
                                                 06/28/21 Page 4 of 5



The Honorable P. Kevin Castel
June 28, 2021
Page 4

                                       APPENDIX A

   1. Stipulation to Extend Time to Move or Otherwise Respond to Complaint, AIM Media
      Texas Operating, LLC v. Google LLC and Facebook, Inc., 7:21-cv-00150 (S.D. Tex. May
      10, 2021), ECF No. 21.

   2. Paperless Order, Flag Publications, Inc. v. Google LLC and Facebook, Inc., 1:21-cv-
      00965-SAG (D. Md. May 12, 2021), ECF No. 29.

   3. Order, AIM Media Indiana Operating, LLC v. Google LLC and Facebook, Inc., 1:21-cv-
      00951-JPH-DLP (S.D. Ind. May 13, 2021), ECF No. 28.

   4. Order, Gale Force Media, LLC v. Google LLC and Facebook, Inc., 2:21-cv-09716-WJM-
      ESK (D.N.J. May 13, 2021), ECF No. 5.

   5. Order, HD Media Co., LLC v. Google LLC, 3:21-cv-00077 (S.D. W. Va. May 13, 2021),
      ECF No. 23.

   6. Stipulation to Extend Time to Move or Otherwise Respond to Complaint, Coastal Point,
      LLC v. Google LLC and Facebook, Inc., 1:21-cv-00554-LPS (D. Del. June 21, 2021),
      ECF No. 9.

   7. Stipulation to Extend Time to Move or Otherwise Respond to Complaint, Clarksburg
      Publishing Company, d.b.a. WV News v. Google LLC and Facebook, Inc., 1:21-cv-
      00051-IMK (N.D. W. Va. June 22, 2021), ECF No. 27.

   8. Stipulation to Extend Time to Move or Otherwise Respond to Complaint, Ecent Corp. v.
      Google LLC and Facebook, Inc., 5:21-cv-00251 (S.D. W. Va. June 22, 2021), ECF No.
      14.

   9. Notation Order, AIM Media Midwest Operating, LLC v. Google LLC and Facebook, Inc.,
      2:21-cv-01915-MHW-KAJ (S.D. Ohio June 23, 2021), ECF No. 16.

   10. Order, Brown County Publishing Co., Inc. v. Google LLC and Facebook, Inc., 1:21-cv-
       00498-WCG (E.D. Wis. June 23, 2021), ECF No. 8.

   11. Text-Only Order, Emmerich Newspapers, Inc. et al. v. Google LLC and Facebook, Inc.,
       3:21-cv-00274-HTW-LGI (S.D. Miss. June 23, 2021).

   12. Order, Journal, Inc. v. Google LLC and Facebook, Inc., 1:21-cv-00072-GHD-RP (N.D.
       Miss. June 23, 2021), ECF No. 14.
        Case 1:21-cv-03446-PKC Document 24
                                        20 Filed 06/29/21
                                                 06/28/21 Page 5 of 5



The Honorable P. Kevin Castel
June 28, 2021
Page 5

   13. Order, Eagle Printing Co. v. Google LLC and Facebook, Inc., 2:21-cv-00518-MPK
       (W.D. Pa. June 28, 2021), ECF No. 15.
